This is an appeal by the widow of Harold A. O’Connell from a decision of the State Industrial Board which denied death benefits because of the death of her husband. Claimant contended that her husband was injured November 24, 1940, while engaged in the regular course of his employment. The deceased employee filed a claim for compensation before his death. On the hearing of his claim he testified that while delivering milk for his employer, with a horse and wagon, the horse escaped and that he had to run three quarters of a block to catch it, and that as a result and because of unusual exertion he sustained accidental injuries. The Industrial Board found that the death of the decedent was due solely to a diseased heart and that his death resulted from natural causes. The Board found that the incident relating to the horse had nothing to do with the death of decedent. The evidence sustains the decision of the Board. Decision affirmed, without costs. All concur.